DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
1.	This application has been examined.  Claims 1-20 are pending.
2.	The IDS filed 1/5/21 has been considered.
3.	The drawings are objected to because Fig. 2 does not show label “200” as referenced in paragraph [0018].  
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
4.	The disclosure is objected to because of the following informalities:
A.	Paragraph [0018]- reference number “200” is not shown in Fig. 2.
B.	Paragraph [0019]- controller “70” (line 9) not shown but refence number “270” is described as “one or more controllers” (line 1); reference number “272” is referred to as both sensors (line 2) and controller(s) (line 12).
C.	Paragraph [0020]- controller(s) is referred to by the refence number “272”; however, paragraph [0019] refers to the controller(s) using refence number “270” and uses the reference number “272” for both controller(s) and sensors as noted above.
D.	Paragraph [0021]- note comments above for paragraph [0020].
Appropriate correction is required.
5.	Claims 1-20 are distinguishable over the prior art.  The prior art does not disclose or reasonably suggest, in combination with other claimed subject matter, controlling an electric machine to limit wheel slip to a first value when vehicle vertical acceleration exceeds a first threshold and a ratio of a wheel angular acceleration to vehicle longitudinal acceleration exceeds a second threshold; otherwise, controlling the electric machine to limit wheel slip to a second value (claim 1) or controlling speed of an electric machine to control wheel slip speed of at least one of vehicle wheels to a first target value greater than zero in response to vehicle vertical acceleration indicating a heave event and vehicle longitudinal acceleration being below an acceleration threshold and controlling the  speed of the electric machine to control wheel slip speed of at least one of the vehicle wheels to a second target value greater than the first target value when the heave event is detected and a normal force indicator is within a predetermined range of a running average of normal force indicator values (claim 11) or for a predetermined time after detecting a heave event, controlling speed of an electric machine to control wheel slip speed of one of vehicle wheels to a higher target value while a normal force indicator is within a predetermined range and controlling speed of the electric machine to control wheel slip speed of one of the vehicle wheels to a lower target value greater than zero if the normal force indicator is outside the predetermined range (claim 15). Dependent claims 2-10, 12-14 and 16-20 are distinguishable for at least the same reasons.  The invention provides for electric powertrain control for limiting wheel slip when driving off-road over deformable terrain.
6.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  The cited documents are of general background interest in controlling wheel slip for electric drivetrains:
● Kelly et al. (US 2015/0217766)- off-road speed control under various conditions (i.e., sand); includes electric powertrains [0037, 0041].
● Ivano et al. (Wheel slip control for all-wheel drive electric vehicle with compensation of road disturbances)- discusses wheel-slip control for electric powertrains, particularly off-road situations.
● Yamakawa et al. (A method of torque control for independent wheel drive vehicles on rough terrain)- discusses torque distribution in electric off-road vehicles.
7.	This application is in condition for allowance except for the following formal matters: 
● Fig. 2- see discrepancy noted above.
● Specification- see discrepancies noted above regarding inconsistency between reference numbers shown in the drawings and the written description.
Prosecution on the merits is closed in accordance with the practice under Ex parte Quayle, 25 USPQ 74, 453 O.G. 213, (Comm’r Pat. 1935).
A shortened statutory period for reply to this action is set to expire TWO (2) MONTHS from the mailing date of this letter. Extensions of time may be granted under  37 CFR 1.136 but in no case can any extension carry the date for reply to this Office action beyond the maximum period of SIX MONTHS set by statute (35 U.S.C. 133).
8.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL J ZANELLI whose telephone number is (571)272-6969. The examiner can normally be reached Mon.-Thur. 9 am-4 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elaine Gort can be reached on 571-272-6781 or you can reach supervisor Peter Nolan at 571-270-7016. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL J ZANELLI/Primary Examiner, Art Unit 3661